Citation Nr: 1618286	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-25 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of a jaw fracture with loss of teeth numbers 30 and 31.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from April 1974 to December 1982.

This case comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2016, the Veteran testified during a Board hearing at the Houston RO.  A copy of the transcript has been associated with the electronic file.  

This appeal is processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) electronic systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

With respect to the Veteran's dental disability, he was last examined by VA in June 2013.  He has since testified that his disability is more extensive than just the loss of teeth 30 and 31, indicating he experiences chronic residual pain, problems with his bite, and his ability to eat is hindered.  Thus, he should be afforded an examination to ascertain the current nature and extent of the disability.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through June 2013.  Thus, to ensure a complete record, all VA treatment notes since July 2013 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records relative to the Veteran's dental disability dated from July 2013 forward.

2.  The RO should obtain from the SSA a copy of the decision awarding the veteran disability benefits, as well as copies of all medical records underlying such determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA dental examination to ascertain the current severity of his dental disability.  The examiner should review the claims file.  The examiner should consider the Veteran's statement that his disability is more extensive than the loss of teeth numbers 30, and 31, as he experiences chronic residual pain, problems with his bite, and the ability to eat is hindered.  

All indicated tests should be performed.  The examiner should then identify all manifestations of the Veteran's dental disability, to include whether or not the disability includes involvement of the Temporomandibular joint.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran and his representative, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



